PER CURIAM.
This is a petition for writ of prohibition. We ordered a response within one day, then a reply within the same period.
Having examined all of the above, we conclude that the matter should be considered as a petition for writ of certiorari, premised upon the trial court’s alleged departure from the essential requirements of law for which there is no adequate relief by plenary appeal. We deny the petition, our view being that the trial judge was doing exactly what he is paid to do, namely, exercising informed judgment in a reasonable manner. Should the trial judge and this court be in error, surely the decisions to date do not prejudice their being raised at a later time in a different scenario. The automatic stay is vacated by the terms hereof. No petition for rehearing will be entertained by this court.
GLICKSTEIN, DELL and WALDEN, JJ., concur.